DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2021 has been entered.
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 20 September 2021, have been entered in full.  Claims 1-19, 21-26 are canceled. Claims 35 and 36 are withdrawn from consideration as being drawn to a non-elected invention. New claims 37 and 38 are added.  Claims 20, 27-34, 37 and 38 under examination.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20, 27-29, 31-34 (and new claim 37) remain rejected under 35 U.S.C. 102(a1) as being anticipated by Usala (US 2002/0065222; published May 30, 2002). The basis for this rejection is set forth at pages 3-9 of the previous Office Action (23 March 2021).
Usala teaches a method of stimulating hair growth, comprising administering a therapeutic amount of a hydrogel matrix to an intradermal or subdermal site where hair growth is desired (abstract and para 0002)(applies to claims 27-29). Usala teaches that the matrix comprises a gelatin (e.g. collagen) and a long chain carbohydrate (e.g. dextran) (para 0009). Usala teaches that the matrix may further include polar amino acids (e.g. L-glutamic acid, L-lysine, L-arginine, or mixtures thereof); a super oxide inhibitor (e.g. EDTA) and nitric oxide (NO) inhibitors (e.g. aminoguanidine) (paras 0008-0009, 0029-0033, 0035 and Table 1)(applies to claims 20). Usala teaches nitric oxide inhibitor is defined as any composition or agent that inhibits the production of nitric oxide or scavenges or removes existing nitric oxide. Nitric oxide, a pleiotropic mediator of inflammation, is a soluble gas produced by endothelial cells, macrophages, and specific neurons in the brain, and is active in inducing an inflammatory response. Usala teaches nitric oxide and its metabolites are known to cause cellular death from nuclear destruction and related injuries (para 0031).
applies to claims 31 and 32). Usala teaches that the composition is administered intradermally or subdermally to a patient at a site where hair growth is desired. The treatment site can be the site of previous hair loss caused by, for example, pattern baldness, surgery or trauma. The patient can be any animal, including mammals such as dogs, cats and humans (para 0039)(applies to claims 27-29, 33 and 34).
	The instant specification teaches: ”One of the embodiments of the present invention relates to pharmaceutical compositions characterized in comprising an iNOS inhibitor as an active ingredient, which are pharmaceutical compositions used for promotion of hair growth or hair restoration or prevention of hair loss. In other words, one of the embodiments of the present invention relates to use of an iNOS-inhibiting agent in the manufacturing of a pharmaceutical for use in the promotion of hair growth or hair restoration or prevention of hair loss. For the iNOS inhibitor that works as an active ingredient, for example, a low-molecular compound, an antibody, an antisense oligonucleotide, an siRNA or such described above can be used. The pharmaceutical compositions of the present invention can take on any arbitrary form of a tablet, powder, liquid, semi-solid or such, and can comprise an adequate excipient or additive in addition to the iNOS inhibitor.” (see para 0063).  
The Usala references teaches a therapeutic amount of a hydrogel matrix (i.e. semi-solid additive), polar amino acids and EDTA or salts thereof (i.e. excipients and additives)(applies to claim 37). 

	
APPLICANT’S ARGUMENTS
	Applicant cites Usala et al. at paragraph [0022] “Normally, the tearing of tissue secondary to injection trauma stimulates production and release of nitric oxide, initiating recruitment of immune and inflammatory cells that phagocytize or release chemicals to destroy foreign substances. By providing local and temporal inhibition of nitric oxide and superoxide release and production, nitric oxide inhibitors, such as aminoguanidine and cysteine, and superoxide inhibitors, such as EDTA, allow the collagen derived alpha chain/dextran units to bind and become integrated on the exposed tissue surface”.
	Applicant argues that an NO inhibitor such as aminoguanidine is only used as an auxiliary component added to inhibit the inflammatory reaction resulting from trauma caused by an injection, and that a NOS inhibitor is only an optional ingredient. Applicant argues that Usala fails to teach or suggest that inhibiting iNOS in particular can promote hair growth. Applicant argues that Usala does not disclose or suggest the use of compositions consisting essentially of iNOS inhibitors to promote hair growth, as recited in the present claims. Applicant discusses the hydrogel matrix containing gelatin and a long chain carbohydrate. 
Applicant maintains that in view of the mechanism for stimulating hair growth by the hydrogel matrix disclosed in Usala, one of ordinary skill in the art would certainly not use an iNOS inhibitor (e.g., aminoguanidine) alone which would not provide any matrix scaffolding designed to maximize the polar amino acid hydrogen bonding sites found in alpha chains derived from collagen. Applicant argues that claim 20 as amended recites that the method consists of orally or externally administering the composition. Applicant argues that Usala also fails to teach or suggest the method recited in new claim 37 
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
	1.   Regarding MPEP 2111.03 and transitional phrases such as “consisting essentially of”:  In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of" certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.). 
In the instant case, Applicant argues that a person of ordinary skill in the art would understand that the addition of Usala’s hydrogel matrix containing gelatin and a long chain carbohydrate to the claimed iNOS composition would result in substantial changes in the characteristics of hair growth or hair restoration or of hair loss.
Applicant’s arguments have not met the burden of showing that the introduction of additional steps or components would materially change the characteristics of the instant invention. Thus, “consisting essentially of" will be construed as equivalent to "comprising."
2.  Regarding Applicant’s arguments that Usala fails to teach or suggest that inhibiting iNOS in particular can promote hair growth and that Usala fails to teach or suggest the relationship between the suppression of inflammatory responses and the promotion of hair growth: 
 MPEP 2112.02 teaches: PROCESS OF USE CLAIMS-NEW AND UNOBVIOUS USES OF OLD STRUCTURES AND COMPOSITIONS MAY BE PATENTABLE: The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read 
	MPEP § 2112 teaches: Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. The burden of proof rests upon the Applicant to demonstrate that the prior art does not necessarily or inherently possess the characteristics of Applicant’s claimed product.
	In the instant case, Usala et al. teach a method of stimulating hair growth, comprising administering a therapeutic amount of a hydrogel matrix and nitric oxide (NO) inhibitors, such as aminoguanidine. Usala et al. teaches that nitric oxide is a pleiotropic mediator of inflammation and is known to cause cellular death from nuclear destruction and related injuries. The Examiner maintains the iNOS inhibitor is playing a role as an active ingredient in promoting hair growth or hair restoration by reducing inflammatory responses and reducing cellular death from nuclear destruction and related injuries.  
3.  Regarding Applicant’s arguments that claim 20 as amended recites that the method consists of orally or externally administering the composition and that Usala fails 
 The Examiner notes that claim 20 recites “externally”.  It does not recite “transdermally”. Externally administering can encompass a type of administration which is not intravenous. Usala et al. teach intradermal or subdermal injection. Furthermore, dependent claim 31 recites, “wherein the composition is an injectable preparation”. 
4.  Regarding Applicant’s argument that Usala also fails to teach or suggest the method recited in new claim 37 wherein the composition consists of an inducible Nitric Oxide Synthase (iNOS) inhibitor; and at least one of an excipient, an additive and a saline solution:  
The Examiner notes that the instant specification teaches “The pharmaceutical compositions of the present invention can take on any arbitrary form of a tablet, powder, liquid, semi-solid or such, and can comprise an adequate excipient or additive in addition to the iNOS inhibitor.” The specification teaching of an additive would encompass a semi-solid such as the hydrogel matrix and EDTA and polar amino acids, as taught by Usala.  
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.


Claims 20, 27-29, 31-33 and new claim 37 remain rejected under 35 U.S.C. 102(a1) as being anticipated by Moser Medical Group Kosmetisch AT (AT 413212 B; published 12/15/05). The basis for this rejection is set forth at pages 12-14 of the previous Office Action (23 March 2021).
applies to claims 20, 27-29). Moser teaches examples of apoptosis inhibitors as nitric oxide synthase (NOS) inhibitors such as aminoguanidine (page 5). 
Moser teaches a method for storing hair follicle micro grafts comprising providing hair follicle micro grafts, providing a storage solution for hair follicles comprising an inhibitor of apoptosis and bringing the hair follicle micro grafts into contact with the storage solution (bottom of page 2). Moser teaches examples of apoptosis inhibitors as nitric oxide synthase (NOS) inhibitors such as aminoguanidine (page 5)(applies to claim 20). 
Moser teaches the survival of the grafts in vivo: The in vivo study was carried out using PBS containing serum, tissue culture medium (TCM) and TCM containing inhibitors of nitric oxide (TCM-3) as storage buffers. Micro-grafts from patients who underwent routine surgical restoration of hair growth were stored in this buffer under routine conditions and transplanted to defined regions on the scalp (applies to claim 20). Moser teaches micro transplants stored in PBS showed typical transient hair loss about 1 month after the transplant. Micro grafts stored in the TCM-3 buffer showed no temporary hair loss in all 6 patients in this group (page 10)(applies to claims 31-33).
	Moser teaches that in vivo studies showed that micro grafts that are stored in anti-apoptotic buffers can overcome temporary hair loss in the majority of patients. Moser teaches that from the experiments it can be concluded that apoptotic cell death is the main event, which leads to a reduced survivability of transplants and in turn is also the main cause of the temporary hair loss. With the buffers according to the invention, 
	Moser teaches that the present invention provides an efficient method for improving established treatments for alopecia. The reference teaches that these established methods can easily be adapted for the method according to the invention by simply using the improved storage solution (top of page 4)(applies to claim 37).

APPLICANT’S ARGUMENTS
	Applicant argues that Moser discloses including apoptosis inhibitors in the storage solution of hair follicle micro-transplants and that in this context, apoptosis inhibitors include NOS inhibitors. Applicant maintains that Moser merely relates to adding an inhibitor of apoptosis to a storage solution to prevent apoptosis in an artificial system of hair follicle micro-transplants.  Applicant argues that Moser fails to disclose or suggest promoting hair growth or hair restoration or treating hair loss in a mammal in need thereof, consisting of orally or externally administering to the mammal a composition consisting essentially of an inducible Nitric Oxide Synthase (iNOS) inhibitor as an active ingredient and inhibiting iNOS in the mammal as in the presently claimed invention. Applicant argues that Moser neither discloses nor suggests any relationship between enhancing the 
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
	1.  The Examiner has already discussed why “consisting essentially of" will be construed as equivalent to "comprising."
	2.  Regarding Applicant’s arguments that Moser fails to disclose or suggest promoting hair growth or hair restoration or treating hair loss in a mammal in need thereof, consisting of orally or externally administering to the mammal:
	Moser teaches: The in vivo study was carried out using PBS containing serum, tissue culture medium (TCM) and TCM containing aminoguanidine (TCM-3) as storage buffers. Micro-grafts from patients who underwent routine surgical restoration of hair growth were stored in the buffers and transplanted to defined regions on the scalp. This would be externally administering.  Moser teaches micro transplants stored in PBS showed typical transient hair loss about 1 month after the transplant. Moser teaches micro grafts stored in the TCM-3 buffer did not show temporary hair loss in all 6 patients in this group. This would be promoting hair growth, hair restoration or treating hair loss.
	The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 20 and 30 remain rejected under 35 U.S.C. 103 as being unpatentable over Usala (US 2002/0065222; published May 30, 2002) in view of Kawanaka et al. (Bioorganic & Medicinal Chemistry, Vol. 11, p. 1723-1743; 2003) and Williamson et al. (US Patent 5837738; published Nov 17, 1998). 
The basis for this rejection is set forth at pages 7-10 of Office Action (21 July 2020).
Applicant presents arguments discussed in the maintained rejection of claims 20, 27-29, 31-34 and 37 under 35 U.S.C. 102(a1) as being anticipated by Usala (US 2002/0065222; published May 30, 2002) to the instant rejection. Applicant argues that the presently claimed invention is neither anticipated, nor rendered obvious by Usala. 
Applicant’s argument have been fully considered but are not found persuasive for the reasons discussed above and the reasons of record.  The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

	Claim 20 remains rejected under 35 U.S.C. 103 as being unpatentable over Usala (US 2002/0065222: published May 30, 2002) in view of Kawanaka et al. (Bioorganic & Medicinal Chemistry, Vol. 11, p. 1723-1743; 2003), Paige et al. (Current Topics in Medicinal Chemistry, Vol. 7, p. 97-114; 2007) and Nakane et al. (Mol. Pharmacol., 47, 831-834, 1995).
The basis for this rejection is set forth at pages 10-12 of the previous Office Action (21 July 2020)
	Applicant presents arguments discussed in the maintained rejection of claims 20, 27-29, 31-34 and 37 under 35 U.S.C. 102(a1) as being anticipated by Usala (US 
Applicant’s argument have been fully considered but are not found persuasive for the reasons discussed above and the reasons of record. The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
 
	
NEW CLAIM REJECTIONS/OBJECTIONS

Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 37 recites “administering to the mammal a composition consisting essentially of an inducible Nitric Oxide Synthase (iNOS) inhibitor as an active ingredient and inhibiting iNOS in the mammal, wherein the composition consists of: an inducible Nitric Oxide Synthase (iNOS) inhibitor; an at least one selected from the group consisting of an excipient, an additive and a saline solution, wherein the iNOS inhibitor is..”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Usala (US 2002/0065222; published May 30, 2002) in view of Kawanaka et al. (Reference of record; Bioorganic & Medicinal Chemistry, Vol. 11, p. 1723-1743; 2003) and Paige et al. (Reference of record; Current Topics in Medicinal Chemistry, Vol. 7, p. 97-114; 2007). 
Usala teaches a method of stimulating hair growth, comprising administering a therapeutic amount of a hydrogel matrix to an intradermal or subdermal site where hair growth is desired (abstract and para 0002). Usala teaches that the matrix comprises a gelatin (e.g. collagen) and a long chain carbohydrate (e.g. dextran) (para 0009). Usala teaches that the matrix may further include polar amino acids (e.g. L-glutamic acid, L-lysine, L-arginine, or mixtures thereof); a super oxide inhibitor (e.g. EDTA or salts thereof) and nitric oxide (NO) inhibitors (e.g. aminoguanidine) (paras 0008-0009, 0029-0033, 0035 and Table 1). Usala teaches: “Nitric oxide inhibitor is defined as any composition or agent that inhibits the production of nitric oxide or scavenges or removes existing nitric oxide. Nitric oxide, a pleiotropic mediator of inflammation, is a soluble gas produced by endothelial cells, macrophages, and specific neurons in the brain, and is active in inducing 
The instant specification teaches: ”One of the embodiments of the present invention relates to pharmaceutical compositions characterized in comprising an iNOS inhibitor as an active ingredient, which are pharmaceutical compositions used for promotion of hair growth or hair restoration or prevention of hair loss. In other words, one of the embodiments of the present invention relates to use of an iNOS-inhibiting agent in the manufacturing of a pharmaceutical for use in the promotion of hair growth or hair restoration or prevention of hair loss. For the iNOS inhibitor that works as an active ingredient, for example, a low-molecular compound, an antibody, an antisense oligonucleotide, an siRNA or such described above can be used. The pharmaceutical compositions of the present invention can take on any arbitrary form of a tablet, powder, liquid, semi-solid or such, and can comprise an adequate excipient or additive in addition to the iNOS inhibitor.” (see para 0063).  
The Usala references teaches a therapeutic amount of a hydrogel matrix (i.e. semi-solid additive), polar amino acids and EDTA or salts thereof (i.e. excipients and additives)(applies to claim 37).
Usala does not teach that the composition taught to stimulate hair growth can comprise nitric oxide (NO) inhibitors such as 1400W, BYK191023 or L-NIL.
Kawanaka et al. teach nitric oxide (NO) as an endogenous chemical mediator. NO is produced by at least three isoforms of nitric oxide synthase (NOS), which include two constitutive isoforms (neuronal NOS (nNOS) and endothelial NOS (eNOS) and an inducible isoform (iNOS). Kawanaka et al. teach that due to the importance of 
Paige et al. teach clinical trials of NOS inhibitors have either failed or produced equivocal results. Paige et al. teach that the failure of NOS inhibitors may reflect a failure of the NOS inhibitor to selectively inhibit specific isoforms or that NOS blockade impairs critical salutatory effects of NO (page 97). Paige et al. teach 1400W, BYK191023 and L-NIL as selective inhibitors of iNOS (pages 1001, page 101 (Table 2) and page 102)(applies to claims 37 and 38).
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of promoting hair growth in a mammal comprising administering iNOS inhibitor aminoguanidine, as taught by Usala, by using 1400W, BYK191023 or L-NIL, taught as selective iNOS inhibitors by Paige and. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons.
 Usala teaches nitric oxide inhibitors, such as aminoguanidine, inhibit the production of nitric oxide.  Usala teaches nitric oxide is a pleiotropic mediator of inflammation and is known to cause cellular death. Kawanaka et al. teach selective inhibition of iNOS would be a favorable characteristic for a drug targeting disease mediated by overproduction of nitric oxide. Kawanaka et al. teach aminoguanidine as a selective inhibitor of iNOS. Paige et al. teach that the failure of NOS inhibitors in clinical trials may reflect a failure of the NOS inhibitor to selectively inhibit specific isoforms. Paige et al. teach 1400W, BYK191023 and L-NIL as selective inhibitors of iNOS. Based on the . 
	
	
	

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Moser Medical Group Kosmetisch AT (AT 413212 B; published 12/15/05) in view of Kawanaka et al. (Reference of record; Bioorganic & Medicinal Chemistry, Vol. 11, p. 1723-1743; 2003) and Paige et al. (Reference of record; Current Topics in Medicinal Chemistry, Vol. 7, p. 97-114; 2007).
Moser teaches storing hair follicle micro-transplants for use in transplantation operations to restore hair growth, comprising using storage solution containing apoptosis inhibitor, e.g. aminoguanidine, to increase survival rate (abstract). Moser teaches examples of apoptosis inhibitors as nitric oxide synthase (NOS) inhibitors such as aminoguanidine (page 5). Moser teaches a method for storing hair follicle micro grafts comprising providing hair follicle micro grafts, providing a storage solution for hair follicles comprising an inhibitor of apoptosis and bringing the hair follicle micro grafts into contact with the storage solution (bottom of page 2). Moser teaches the survival of the grafts in vivo: The in vivo study was carried out using PBS containing serum, tissue culture medium (TCM) and TCM containing inhibitors of nitric oxide (TCM-3) as storage buffers. Micro-grafts from patients who underwent routine surgical restoration of hair growth were stored in these buffers under routine conditions and transplanted to defined regions on the scalp. Moser teaches micro transplants stored in PBS showed typical transient hair loss about 1 month after the transplant. Micro grafts stored in the TCM-3 buffer showed applies to claim 37).
	Moser does not teach that the composition taught to stimulate hair growth can comprise nitric oxide (NO) inhibitors such as 1400W, BYK191023 or L-NIL.
Kawanaka et al. teach nitric oxide (NO) as an endogenous chemical mediator. NO is produced by at least three isoforms of nitric oxide synthase (NOS), which include two constitutive isoforms (neuronal NOS (nNOS) and endothelial NOS (eNOS) and an inducible isoform (iNOS). Kawanaka et al. teach that due to the importance of constitutive NOS in normal physiology, selective inhibition of iNOS would be a favorable characteristic for a drug targeting disease mediated by overproduction of NO. Kawanaka et al. teach aminoguanidine as a selective inhibitor of iNOS (page 1723).
Paige et al. teach clinical trials of NOS inhibitors have either failed or produced equivocal results. Paige et al. teach that the failure of NOS inhibitors may reflect a failure of the NOS inhibitor to selectively inhibit specific isoforms or that NOS blockade impairs critical salutatory effects of NO (page 97). Paige et al. teach 1400W, BYK191023 and L-NIL as selective inhibitors of iNOS (pages 1001, page 101 (Table 2) and page 102)(applies to claims 37 and 38).
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of promoting hair growth in a mammal comprising administering iNOS inhibitor aminoguanidine, as taught by Mosher, by using 1400W, 
 	Moser teaches storage buffers comprising aminoguanidine, which prevent apoptotic cell death in micro grafts, can overcome the temporary hair loss that is observed in the transplantation of micro grafts. Mosher teaches that the present invention provides an efficient method for improving established treatments for alopecia and that these established methods can easily be adapted for the method according to the invention by simply using the improved storage solution.  Kawanaka et al. teach selective inhibition of iNOS would be a favorable characteristic for a drug targeting disease mediated by overproduction of nitric oxide. Kawanaka et al. teach aminoguanidine as a selective inhibitor of iNOS. Paige et al. teach that the failure of NOS inhibitors in clinical trials may reflect a failure of the NOS inhibitor to selectively inhibit specific isoforms. Paige et al. teach 1400W, BYK191023 and L-NIL as selective inhibitors of iNOS. Based on the teachings it would be obvious to employ an iNOS inhibitor, which is taught by Mosher to employ in methods of promoting hair growth.



			Conclusion

		No claims area allowed.



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        11/16/2021